*883Upon the trial there was presented for determination the issue of usury, and we find the interest paid by the plaintiff to have been usurious. Section 372 of the General Business Law affording relief to a person who pays more than the legal rate of interest limits recovery to payments made within one year preceding the institution of the action. This action was commenced on September 27, 1960, and the relief is thus limited to payments made within one year prior thereto, and to future interest payments. Concur — Babin, J. P., Valente, McNally and Steuer, JJ.; Stevens, J., dissents in part and votes to affirm. Settle order on notice.